       Case: 1:19-cv-03953 Document #: 1 Filed: 06/12/19 Page 1 of 9 PageID #:1




                       UNITED STATES DISTRICT COURT
                NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

MICHELE A. BERLIN and
RICHARD BRUCE BERLIN,
                                  Plaintiffs,             No. 19-CV-3953
                            v.

                                                          Jury Demanded
STEPHEN G. WHITON;
DREISKE ENTERPRISES, INC.; and
DREISKE ENTERPRISES, INC. dba TH ROGERS,
HYPER DRIVE LOGISTICS, and/or
A. DREISKE LOCAL MOVING, INC.,

                                 Defendants.


                                            COMPLAINT


        Now come the Plaintiffs, MICHELE A. BERLIN and RICHARD BRUCE BERLIN,

by and through their attorney, Philip J. Berenz of Berenz Law Network Professional Corporation,

and complaining of the Defendants, STEPHEN G. WHITON, Individually and as an agent of

and DREISKE ENTERPRISES, INC.; DREISKE ENTERPRISES, INC.; and DREISKE

ENTERPRISES, INC. dba TH ROGERS, HYPER DRIVE LOGISTSICS, and/or A.

DREISKE LOCAL MOVING, INC., separately and each of them, pleading hypothetically and

in the alternative, stating as follows:

                                           INTRODUCTION

        1.      This is a civil action seeking monetary damages against Defendants for

committing acts or omissions of negligence against Plaintiff MICHELE BERLIN and for Loss

of Consortium as to Plaintiff RICHARD BRUCE BERLIN as a result of an automobile

accident.




                                                1
      Case: 1:19-cv-03953 Document #: 1 Filed: 06/12/19 Page 2 of 9 PageID #:1




                           JURISDICTION, VENUE and PARTIES

       2.      Plaintiff MICHELE A. BERLIN (“MICHELE”) is a citizen of the State of

Florida.

       3.      Plaintiff RICHARD BRUCE BERLIN (“BRUCE”) is a citizen of the State of

Florida.

       4.      Defendant STEPHEN G. WHITON is a citizen of the State of Illinois.

       5.      Defendant DREISKE ENTERPRISES, INC. is an Illinois corporation that has at

least three (3) assumed names per the Illinois Secretary of State and apparently does business at

times as TH ROGERS, HYPER DRIVE LOGISTSICS, and/or A. DREISKE LOCAL

MOVING, INC.

       6.      The matter in controversy exceeds, exclusive of interest and costs, the sum of

$75,000.

       7.      The Court has jurisdiction under 28 U.S.C. §1332.

       8.      Venue is proper in the Northern District as the accident at issue occurred in

McHenry County, Illinois, while the McHenry City Police department conducted an

investigation at the scene in McHenry City, Illinois in the Western Division. At the time of this

incident, Plaintiffs lived in Wauconda, Lake County Illinois in the Eastern Division of this

District but have since moved to Florida. However, at least one other driver witness and two

passengers in said vehicle involved in the accident were from Libertyville, Lake County Illinois

which is in the Eastern Division of this District. Further, at least three medical provider witnesses

that Plaintiff Michele Berlin treated with are located in Libertyville, Lake County, Illinois in the

Eastern Division of this District. Another driver witness involved in this accident was driving a

vehicle owned by a company in Carpentersville, Kane County Illinois in the Eastern Division of




                                                 2
       Case: 1:19-cv-03953 Document #: 1 Filed: 06/12/19 Page 3 of 9 PageID #:1




this District. Upon information and belief, Defendant Dreiske Enterprises, Inc. has a “service area”

via at least one of its assumed names that extends into multiple states and that offers delivery up to

500 miles in the States of Illinois, Wisconsin, Michigan, Iowa and Indiana thereby, upon

information and belief, engaging in business in multiple counties that lie in and about the Eastern

and Western Divisions of the Northern District of Illinois with its physical address being on the

“eastern edge” of the County of McHenry.

                                  GENERAL ALLEGATIONS

        9.      On or about June 16, 2017, W. Elm Street was a generally east and west bound

public roadway at or near its intersection with N. Green Street, located in the City of McHenry,

County of McHenry, and State of Illinois.

        10.     On or about the day and date aforesaid, the Plaintiff, MICHELE, operated her

motor vehicle in an eastbound direction along and upon W. Elm Street at or near its intersection

with N. Green Street, located in the City of McHenry, County of McHenry, and State of Illinois.

        11.     On or about the day and date aforesaid, the Defendant, DREISKE

ENTERPRISES, INC. or DREISKE ENTERPRISES, INC. dba TH ROGERS, HYPER

DRIVE LOGISTSICS, and/or A. DREISKE LOCAL MOVING, INC. owned a certain

motor vehicle being operated at relevant times by Defendant STEPHEN G. WHITON.

        12.     On or about the day and date aforesaid, the Defendant, STEPHEN G. WHITON

operated said motor vehicle in an eastbound direction along and upon W. Elm Street at or near its

intersection with N. Green Street, located in the City of McHenry, County of McHenry, and

State of Illinois.




                                                  3
       Case: 1:19-cv-03953 Document #: 1 Filed: 06/12/19 Page 4 of 9 PageID #:1




        13.     That at the time and place aforesaid the Defendants, and each of them, owed the

duty to the Plaintiff to exercise ordinary care and caution in the safe operation of the motor

vehicle.

                             COUNT I – NEGLIGENCE
              MICHELE A. BERLIN v. STEPHEN G. WHITON, INDIVIDUALLY

        14.     Plaintiffs incorporate by reference all preceding paragraphs of this Complaint as if

fully set forth herein.

        15.     On or about the day and date aforesaid, the Defendant, STEPHEN G. WHITON,

then and there so carelessly, negligently, wrongfully and unlawfully operated and maintained the

said motor vehicle so that as a direct and proximate result thereof, the Defendant, STEPHEN G.

WHITON struck the rear of Plaintiff’s vehicle.

        16.     On or about the day and date aforesaid, the Defendant did one or more of the

following careless and negligent acts:

        (a)     Operated, managed, maintained, and controlled said motor vehicle while, upon
                information and belief, texting just before, or at the time of, the impact, so that as
                a direct and proximate result thereof the Plaintiff was injured.

        (b)     Operated said motor vehicle at a rate of speed that was greater than reasonable
                and proper with regard to traffic conditions in the use of the way, contrary to and
                in violation of the provisions of Chapter 625, Section 5/11-601(a) of the ILCS
                (Chapter 95½, Section 11-601(a) of the Revised Statutes of the State of Illinois).

        (c)     Operated said motor vehicle without keeping a proper and sufficient lookout for
                other vehicles in and about the area and specifically the Plaintiff motor vehicle.

        (d)     Followed the Plaintiff motor vehicle more closely than was reasonable and
                prudent, having no regard for the speed of said vehicles and the condition of the
                traffic upon the way, contrary to and in violation of the provisions of Chapter
                625, Section 5/11-710(a) of the ILCS (Chapter 95½, Section 11-710(a) of the
                Revised Statutes of the State of Illinois).

        (e)     Failed to give audible and proper warning of the approach of said motor vehicle,
                although such warning was necessary to insure the safe operation of said vehicle,
                contrary to and in violation of the provisions of Chapter 625, Section 5/12-601(a)



                                                  4
       Case: 1:19-cv-03953 Document #: 1 Filed: 06/12/19 Page 5 of 9 PageID #:1




                of the ILCS (Chapter 95 ½, Section 12-601(a) of the Revised Statutes of the State
                of Illinois).

        (f)     Failed to maintain proper control over said motor vehicle at all times.

        (g)     Failed to stop said motor vehicle so as to avoid striking the Plaintiff motor
                vehicle.

        (h)     Failed to change the course of said motor vehicle so as to avoid striking the
                Plaintiff motor vehicle.

        17.     That as a direct and proximate result of one or more of the aforesaid negligent

acts and/or omissions on the part of the Defendant, STEPHEN G. WHITON the Plaintiff,

MICHELE then and there sustained property damage, severe and permanent injuries, both

externally and internally, and was, and will be hindered and prevented from attending to usual

duties and affairs and has lost, and will in the future lose, the value of that time as

aforementioned. Plaintiff further lost wages as a result of this incident. Plaintiff also suffered

great pain and anguish, both in mind and body, and will in the future continue to suffer. Plaintiff

further expended and became liable for, and will expend and become liable for, large sums of

money for medical care and services endeavoring to become healed and cured of said injuries.

        WHEREFORE, the Plaintiff, MICHELE A. BERLIN prays for monetary relief against

the Defendant, STEPHEN G. WHITON, for a sum in excess of the jurisdictional limit of the

United States District Court, Northern District of Illinois, which shall represent fair and just

compensation.

                          COUNT II – NEGLIGENCE
      MICHELE A. BERLIN V. DREISKE ENTERPRISES, INC.; and DREISKE
    ENTERPRISES, INC. dba TH ROGERS, HYPER DRIVE LOGISTSICS, and/or A.
                       DREISKE LOCAL MOVING, INC.

        18.     Plaintiffs incorporate by reference all preceding paragraphs of this Complaint as if

fully set forth herein.




                                                 5
       Case: 1:19-cv-03953 Document #: 1 Filed: 06/12/19 Page 6 of 9 PageID #:1




        19.     At all times relevant to this matter, Defendant, STEPHEN G. WHITON was

acting within the scope of his employment as an agent, representative, and/or manager for

Defendant DREISKE ENTERPRISES, INC. or DREISKE ENTERPRISES, INC. dba TH

ROGERS, HYPER DRIVE LOGISTSICS, and/or A. DREISKE LOCAL MOVING, INC.

        20.     On the aforementioned date, the Defendant, STEPHEN G. WHITON, while

acting in the scope of his employment for Defendant DREISKE ENTERPRISES, INC. or

DREISKE ENTERPRISES, INC. dba TH ROGERS, HYPER DRIVE LOGISTSICS,

and/or A. DREISKE LOCAL MOVING, INC., while traveling in an eastbound direction

along and upon W. Elm Street at or near its intersection with N. Green Street, located in the City

of McHenry, County of McHenry, and State of Illinois failed to keep a proper look out for the

Plaintiff and as a result, Plaintiff was injured.

        21.     At all times material to this matter, Defendant DREISKE ENTERPRISES, INC.

or DREISKE ENTERPRISES, INC. dba TH ROGERS, HYPER DRIVE LOGISTSICS,

and/or A. DREISKE LOCAL MOVING, INC., by and through its employee, agent

representative and/or manager, STEPHEN G. WHITON, was under a duty to operate the

vehicle in a safe and reasonable manner consistent with traffic laws for the State of Illinois.

        22.     At the time and place aforesaid, the Defendant DREISKE ENTERPRISES,

INC. or DREISKE ENTERPRISES, INC. dba TH ROGERS, HYPER DRIVE

LOGISTSICS, and/or A. DREISKE LOCAL MOVING, INC., by and through its employee,

agent representative and/or manager, STEPHEN G. WHITON, breached said duty in one or

more of the following ways;

        (a)     Operated, managed, maintained, and controlled said motor vehicle while, upon
                information and belief, texting just before, or at the time of, the impact, so that as
                a direct and proximate result thereof the Plaintiff was injured.




                                                    6
      Case: 1:19-cv-03953 Document #: 1 Filed: 06/12/19 Page 7 of 9 PageID #:1




       (b)    Operated said motor vehicle at a rate of speed that was greater than reasonable
              and proper with regard to traffic conditions in the use of the way, contrary to and
              in violation of the provisions of Chapter 625, Section 5/11-601(a) of the ILCS
              (Chapter 95½, Section 11-601(a) of the Revised Statutes of the State of Illinois).

       (c)    Operated said motor vehicle without keeping a proper and sufficient lookout for
              other vehicles in and about the area and specifically the Plaintiff motor vehicle.

       (d)    Followed the Plaintiff motor vehicle more closely than was reasonable and
              prudent, having no regard for the speed of said vehicles and the condition of the
              traffic upon the way, contrary to and in violation of the provisions of Chapter 625,
              Section 5/11-710(a) of the ILCS (Chapter 95½, Section 11-710(a) of the Revised
              Statutes of the State of Illinois).

       (e)    Failed to give audible and proper warning of the approach of said motor vehicle,
              although such warning was necessary to insure the safe operation of said vehicle,
              contrary to and in violation of the provisions of Chapter 625, Section 5/12-601(a)
              of the ILCS (Chapter 95 ½, Section 12-601(a) of the Revised Statutes of the State
              of Illinois).

       (f)    Failed to maintain proper control over said motor vehicle at all times.

       (g)    Failed to stop said motor vehicle so as to avoid striking the Plaintiff motor
              vehicle.

       (h)    Failed to change the course of said motor vehicle so as to avoid striking the
              Plaintiff motor vehicle.

       23.    That as a direct and proximate result of one or more of the aforesaid careless and

negligent act and/or omissions of Defendant DREISKE ENTERPRISES, INC. or DREISKE

ENTERPRISES, INC. dba TH ROGERS, HYPER DRIVE LOGISTSICS, and/or A.

DREISKE LOCAL MOVING, INC., by and through its employee, agent representative and/or

manager STEPHEN G. WHITON, the Plaintiff, MICHELE then and there sustained property

damage, severe and permanent injuries, both externally and internally, and was, and will be

hindered and prevented from attending to usual duties and affairs and has lost, and will in the

future lose, the value of that time as aforementioned. Plaintiff also suffered great pain and

anguish, both in mind and body, and will in the future continue to suffer. Plaintiff further lost




                                               7
       Case: 1:19-cv-03953 Document #: 1 Filed: 06/12/19 Page 8 of 9 PageID #:1




wages as a result of this incident. Plaintiff further expended and became liable for, and will

expend and become liable for, large sums of money for medical care and services endeavoring to

become healed and cured of said injuries.

        WHEREFORE, the Plaintiff, MICHELE A. BERLIN prays for monetary relief against

the Defendant DREISKE ENTERPRISES, INC. or DREISKE ENTERPRISES, INC. dba

TH ROGERS, HYPER DRIVE LOGISTSICS, and/or A. DREISKE LOCAL MOVING,

INC., jointly and severally, for a sum in excess of the jurisdictional limit of the United States

District Court, Northern District of Illinois, which shall represent fair and just compensation.

                 COUNT III – LOSS OF CONSORTIUM
RICHARD BRUCE BERLIN V. STEPHEN G. WHITON, Individually and as an agent of
 and DREISKE ENTERPRISES, INC.; and DREISKE ENTERPRISES, INC. dba TH
ROGERS, HYPER DRIVE LOGISTSICS, and/or A. DREISKE LOCAL MOVING, INC.

        24.     Plaintiffs incorporate by reference all preceding paragraphs of this Complaint as if

fully set forth herein.

        25.     As a consequence of the accident further described above, MICHELE sustained

significant and permanent injuries as more fully described above.

        26.     Before suffering the injuries resulting from the accident, MICHELE was able to

and did perform the duties of a wife as to her husband, BRUCE, and did perform these duties,

including but not limited to maintaining the home, providing love, companionship, affection,

society, moral support, and solace to her husband, BRUCE.

        27.     BRUCE suffered from loss of society and consortium as a result of the injuries to

his wife, MICHELE.




           * * * REMAINDER OF PAGE INTENTIONALLY LEFT BLANK * * *



                                                 8
       Case: 1:19-cv-03953 Document #: 1 Filed: 06/12/19 Page 9 of 9 PageID #:1




       WHEREFORE, the Plaintiff, RICHARD BRUCE BERLIN, prays for judgment against

the Defendants, STEPHEN G. WHITON, Individually and as an agent of DREISKE

ENTERPRISES, INC. or DREISKE ENTERPRISES, INC. dba TH ROGERS, HYPER

DRIVE LOGISTSICS, and/or A. DREISKE LOCAL MOVING, INC., jointly and severally,

for a sum in excess of the jurisdictional limit of the United States District Court, Northern

District of Illinois, which shall represent fair and just compensation.

       PLAINTIFFS DEMAND TRIAL BY JURY.

                                                      Respectfully submitted,
                                                      PLAINTIFFS:
                                                      MICHELE &
                                                      RICHARD BRUCE BERLIN:

                                                      /s/ Philip J. Berenz
                                                      By: Plaintiffs’ Attorney

Philip J. Berenz
ARDC#6271943
BERENZ LAW NETWORK
PROFESSIONAL CORPORATION
33 N. Dearborn Street, Suite 1000
Chicago, Illinois 60602
312.375.6524 (telephone)
312.275.7182 (facsimile)
Phil@CounselorOffices.net




                                                  9
